DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-9, drawn to a suction catheter system classified in A61B17/22.
II. 	Claims 10-18, drawn to a method of using a suction catheter system, classified in A61B17/22.
III.	Claims 19-22, drawn to a suction catheter system classified in A61M25/01. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention I does not require the method steps of Invention II; that is, the docking branched manifold can already be docked prior to aspirating fluid from the vasculature and does not need to be docked by withdrawing the tubular portion of the suction extension catheter using the control structure. Further, Invention I does not mention a flushing process, and it appears that Invention I can be used to perform a procedure that does not require any flushing. 
Inventions I and III are directed to related inventions for performing suction. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function or effect; for instance, Invention III does not require the docking branch manifold required in Invention I, nor an input tubular segment; further, Invention I does not require the handle configuration required in Invention III.
Inventions II and III are related as a process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention III does not require the method steps of Invention II; that is, the docking branched manifold can already be docked prior to aspirating fluid from the vasculature and does not need to be docked by withdrawing the tubular portion of the suction extension catheter using the control structure. Further, Invention I does not mention a flushing process, and it appears that Invention III can be used to perform a procedure that does not require any flushing. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different search terms and/or different subclassification/classification areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Peter Dardi, Applicant’s attorney, on 05/05/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following reasons:
As published, the specification at paras [0101] and [0102] interchangeably refer to “proximal fitting 120” (para [0101]) and “proximal fittings 120” (para [0102]). Consistency of disclosed terms should be maintained.
  As published, the specification at para [0101] refers to a “proximal section 106” while in para [0105] element 106 is referred to as a “shaft 106”. Consistency of disclosed terms should be maintained.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because of the following reasons:
In the published specification, para [0105] discloses that “[a]ll or a part of connecting section 140 can be configured to remain within the lumen of guide catheter 102.” Yet, Fig. 1, which shows elements 140 and 102, does not appear to show any structural difference between these two elements, let alone that element 140 is configured to remain within a lumen of element 102.
The drawings fail to show “a proximal hemostatic valve 569 along tubular body 563 proximal to side port and channel 567” as described in para [0158] of the published specification.
The drawings fail to show “proximal fittings 120” referred to in para [0102] of the published specification. Where element 120 is shown in the drawings, only a single fitting appears to be shown.
Fig. 32 shows element 604, which is described in the specification as a “pressure sensor 604” (see para [0156] of the published specification). It is not clear how element 604 shown in Fig. 32 is a pressure sensor. Element 604 appears to point to a tube, or perhaps a branch with a connector 605. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are also objected to because an illustration appears to be labeled as both Fig. 30 and Fig. 34C (see pg. 12 of the replacement drawings filed 04/07/2020). See 37 CFR 1.84 establishing the rules for identifying figures in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the suction extension” (lines 15 and 19-20)  lacks precise antecedent basis in the claim. The limitation will be interpreted to refer to “the suction extension catheter”.
Further regarding claim 1, it is not clear what is meant the limitation:
…and proximal fittings connected to the proximal end of the guide catheter, the proximal fittings comprising a first fitting element with a tubular body having a distal connector connected to the proximal end of the guide catheter and a first hemostatic valve wherein the suction extension is configured to pass through the first hemostatic valve… (lines 14-16). 
Specifically, it is not clear whether this limitation means that a distal connector is connected to both the proximal end of the guide catheter and a first hemostatic valve, or whether the recitation of a “first hemostatic valve” is interpreted to positively recite a structure, i.e., a distal connector is connected to the proximal end of the guide catheter, and the first fitting element further comprises a hemostatic valve.
Further, the claim recites “at least one Y-branch having a valve and terminating with a connector, and a second branch having a hemostatic valve” (lines . It is not clear whether the “second branch” is part of the Y-branch (as best understood, a Y-shaped connector has two branches that fork from a main stem) or whether the limitation of a “Y-branch” is intended only to refer to a single branch. 
Further, the limitation “second branch” (line 18) is unclear because the claim does not recite a first branch (other than a “Y-branch”, and as noted above, it is not clear whether this is a single branch or multiple branches). Thus, it is unclear how many branches the claimed invention encompasses. 
This limitation will be interpreted to mean a docking branched manifold comprising an input tubular segment connected with at least one Y-shaped connector, the Y-shaped connector having a first branch comprising a valve and terminating with a connector, and a second branch having a hemostatic valve. 
Applicant is strongly advised to review and correct, if necessary, any antecedent basis issues that may be present in the withdrawn claims that were not considered in this Office action.
Regarding claim 2, the limitation “the valve” raises an issue of clarity as to whether this subject matter refers to “a valve” (of the at least one Y-branch) or “a first hemostatic valve”, both of which are recited in claim 1. As best understood, the limitation “the valve” refers to “a valve” (of the at least one Y-branch).
Regarding claim 6, the limitation “the docking structure of the input tubular segment comprises a narrowing of an inner diameter in the proximal direction” is not clear as to the meaning of “an inner diameter”. It is not known what structure has the inner diameter referred to in the claim. As best understood, this limitation refers to the inner diameter of the docking structure.
 
Allowable Subject Matter
Claims 1-9 appear to contain allowable subject matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is Ogle (U.S. Pub. 2019/0183517 A1, hereinafter “Ogle”).
Regarding claim 1, Ogle discloses a suction catheter system comprising: 
a guide catheter 102 (Fig. 1) comprising a tubular shaft 108 (Fig. 1) with a central lumen having a proximal end and a distal opening (see para [0006]); 
a suction extension catheter 104 (Fig. 1) comprising a connecting section 140 (Fig. 1) with a central lumen, a tubular extension 142 (Fig. 1) comprising a tube (see para [0009]) that is connected with the connecting section and extends from the connecting section in a distal direction to form a continuous lumen through the central lumen of the connecting section through the tube of the tubular extension (see para [0081]), and a control structure 148 (Fig. 1) comprising an elongated structure (such as a control wire as illustrated in Fig. 1) extending from the connecting section in a proximal direction (toward a control tool 156; see Fig. 1), wherein the connecting section is configured to slide within at least a portion of the central lumen of the guide catheter to change the relative position of the connecting section within the central lumen and provide for at least a portion of tubular extension to extend outward from the distal opening of the tubular shaft at appropriate configurations of the connecting section (see para [0009]); and 
proximal fittings (illustrated in Figs. 1, 5, 23-29, as structure that is connected to guide catheter 504 at connector 510), the proximal fittings comprising a first fitting element 770 with a tubular body having a distal connector 772 connected to the proximal end of the guide catheter 504 (see Fig. 40).
However, Ogle does not appear to disclose the claimed first hemostatic valve wherein that the suction extension is configured to pass through the first hemostatic valve (instead, Ogle shows a connector 776 through which the suction extension is configured to pass, but does not disclose such connector has a hemostatic valve), 
and a docking branched manifold comprising an input tubular segment connected with at least one Y-branch having a valve and terminating with a connector, and a second branch having a hemostatic valve, wherein the input tubular segment comprises a docking structure to engage the proximal end of the connection section of the suction extension at a position distal to the Y-branch to form a continuous fluid channel from the central lumen into the docking branched manifold and wherein at least a portion of the input tubular segment is configured for insertion through and securing within the first hemostatic valve. Instead, Ogle discloses a single branch 774 having a hemostatic valve 778, and while the input tubular segment is shown to be docked within the proximal fitting 770, a docking structure is not shown. Further, in combination with the claimed first hemostatic valve wherein that the suction extension is configured to pass through the first hemostatic valve, and the total structure and function claimed, these features do not appear to be obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited (PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/16/2022